Exhibit 10.9

 

AMENDMENT TO INDUSTRIAL BUILDING LEASE

 

UNIQUE BUILDING CORPORATION, as Lessor, and ZEBRA TECHNOLOGIES CORPORATION, as
Lessee, hereby agree to amend that Industrial Building Lease dated May 15, 1989
pertaining to the property commonly known as 333 Corporate Woods Parkway, Vernon
Hills, Illinois, as follows:

 

1.     In consideration of improvements made by the Lessor consisting of a
25,200 square foot expansion of manufacturing space and an 11,500 square foot
expansion of office space, the monthly rental payable pursuant to the terms and
conditions of the said Lease shall be increased according to the following table
on the dates indicated:

 

Description

 

Beginning

 

and Ending

 

Rent Shall Be Increased By

25,200 sq. ft. factory

 

Apr 1, 1993

 

Mar 31, 1998

 

$14,700

11,500 sq. ft. office

 

Aug 15. 1993

 

Mar 31, 1998

 

$6,700

Office and factory

 

Apr 1, 1998

 

Mar 31, 2003

 

$25,690

 

2.     The effective date of this Amendment shall be April 1, 1993.

 

3.     Except as they may have been modified by anything set forth in this
Amendment, all of the terms and provisions of the said Lease are hereby ratified
and confirmed by the parties hereto as being in full force and effect.

 

IN WITNESS WHEREOF, the parties hereto have sat their hands and seals this 1st
day of April 1993.

 

ZEBRA TECHNOLOGIES CORPORATION,

UNIQUE BUILDING CORPORATION,

Lessee

Lessor

 

 

 

 

 

 

 

By:

 

 

By:

 

 

 

Gerhard Cless

 

Edward Kaplan

 

Secretary

 

President

 

 


--------------------------------------------------------------------------------